              Case 4:14-cr-00094-YGR Document 81-1 Filed 01/15/21 Page 1 of 3




 1 JULIA M. JAYNE (State Bar No. 202753)
   E-Mail: julia@jaynelawgroup.com
 2 ASHLEY RISER (State Bar No. 320538)
   JAYNE LAW GROUP, P.C.
 3 483 9th Street, Suite 200
   Oakland, Ca 94607
 4
   Telephone: (415) 623-3600
 5 Facsimile: (415) 623-3605

 6 Attorneys for Defendant
   CLARENCE ANDREWS
 7
                                      UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                                 OAKLAND DIVISION
10

11   UNITED STATES OF AMERICA,                          )   CASE NO. CR-14-094 YGR
                                                        )
12           Plaintiff,                                 )   DECLARATION IN SUPPORT OF MOTION FOR
                                                        )   SENTENCE REDUCTION UNDER 18 U.S.C. §
13      v.                                              )   3582(C)(1)(A) (COMPASSIONATE RELEASE)
                                                        )
14   CLARENCE ANDREWS,                                  )
                                                        )
15           Defendant.                                 )
                                                        )
16

17                   I, Ashley Riser, declare:

18           1.      I am an attorney licensed to practice law before all courts of the State of California and

19           am with Jayne Law Group, P.C., counsel of record for Defendant CLARENCE ANDREWS. The

20           following facts are based on my own personal knowledge, except those facts stated on

21           information and belief, and as to those facts, I believe them to be true. If called as a witness, I

22           could and would testify competently to those facts.

23           2.      Mr. Andrews’ sister and Mr. Andrews told me that if Mr. Andrews is released, he would

24           live with his sister. Mr. Andrews previously advised defense counsel that his father is a retired

25           and disabled veteran.

26           3.      Attached as Exhibit A is a true and correct copy of Mr. Andrews’ academic transcripts

27           and programming certificates.

28

     DECLARATION ISO MOTION FOR SENTENCE REDUCTION (Compassionate Release)
     Case No.: CR-14-094 YGR
            Case 4:14-cr-00094-YGR Document 81-1 Filed 01/15/21 Page 2 of 3




 1         4.     Attached as Exhibit B is a true and correct copy of Mr. Andrews’ request for

 2         compassionate release and the Bureau of Prisons’ subsequent denial.

 3         5.     Attached as Exhibit C is a true and correct copy of letters submitted in support of Mr.

 4         Andrews.

 5         6.     Attached as Exhibit D is a true and correct copy of an email, dated July 23, 2020, from

 6         Mr. Andrews to Health Services.

 7         7.     Attached as Exhibit E is a true and correct copy of Mr. Andrews’ email, dated September

 8         23, 2020, to Health Services. In this email, he requests medical care.

 9         8.     Attached as Exhibit F is a true and correct copy of an email from Mr. Andrews, dated

10         November 9, 2020, to counsel.

11         9.     Attached as Exhibit G is a true and correct copy of an email, dated December 2, 2020,

12         sent to Lompoc from defense counsel.

13         10.    Attached as Exhibit H is a true and correct copy of an email, dated December 3, 2020,

14         from Mr. Clarence to defense counsel.

15         11.    Attached as Exhibit I is a true and correct copy of an email, dated December 8, 2020, sent

16         to defense counsel by Mr. Andrews.

17         12.    Attached as Exhibit J is a true and correct copy of an email from Mr. Andrews, dated

18         December 4, 2020, to Health Services. In this email, he requests medical care.

19         13.    Attached as Exhibit K is a true and correct copy of Mr. Andrews’ request for RDAP and

20         Lompoc’s subsequent denial.

21         14.    Attached as Exhibit L is a true and correct copy of Mr. Andrews’ redacted medical

22         records. The redactions are for Mr. Andrews’ date of birth and social security number.

23         15.    Attached as Exhibit M is a true and correct copy of a letter sent to defense counsel from

24         Mr. Andrews.

25

26                Date:                                      /s/
                                                             Ashley Riser
27                                                           Attorney for CLARENCE ANDREWS
28

     DECLARATION ISO MOTION FOR SENTENCE REDUCTION (Compassionate Release)
     Case No.: CR-14-094 YGR
            Case 4:14-cr-00094-YGR Document 81-1 Filed 01/15/21 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-700 RS
